Case 2:20-cv-00182-DFM Document 21 Filed 01/15/21 Page 1of1 Page ID #:1126

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION
LAURA C., Case No. CV 20-00182-DFM
Plaintiff, JUDGMENT

V.

ANDREW M. SAUL, Commissioner
of Social Security,

Defendant.

 

 

In accordance with the Memorandum Opinion and Order filed herewith,
IT IS HEREBY ADJUDGED that the decision of the Commissioner of
Social Security is reversed and this matter is remanded for further

administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

Date: January 15, 2021 +, +
DOUGLAS F. McCORMICK

United States Magistrate Judge

 
